Citation Nr: 0814122	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  02-16 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1960 to 
November 1963, from May 1966 to May 1969, and from February 
1970 to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

When the case was last before the Board in June 2006, it was 
remanded for additional development.


FINDING OF FACT

Throughout the entire period of the claim, the veteran's 
diabetes mellitus has been treated with insulin and a 
restricted diet; it has not required regulation of his 
activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, following the award of service connection for 
diabetes and appeal of the evaluation assigned, the RO issued 
a letter in August 2005 to the veteran regarding what 
information and evidence is needed to substantiate a claim 
for an increase rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence he has 
in his possession that pertains to the claim.  A June 2006 
letter advised the veteran of the types of evidence to submit 
to substantiate his claim, such as statements from his 
doctor, statements from other individuals describing their 
observations, or his own statement describing the symptoms, 
frequency, severity and additional disablement caused by his 
disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In addition, the letter advised the veteran of the 
type of evidence needed to establish a disability rating, 
including evidence addressing the impact of his condition on 
employment and the severity and duration of his symptoms, and 
of the evidence the needed to establish an effective date.  
Id.  The veteran was provided with the rating criteria to 
establish disability ratings for diabetes mellitus in the 
June 2002 statement of the case.  The claim was last 
readjudicated in November 2007.  

In any event, the veteran is challenging the initial 
evaluation assigned following the grant of service 
connection.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.  See 
generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim, rather 
than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); Fenderson v. West, 12 
Vet. App. 119 (1999) (establishing that initial appeals of a 
disability rating for a service-connected disability fall 
under the category of "original claims").  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran argued in his September 
2002 VA Form 9 that his diabetes mellitus warrants a 40 
percent rating, and in a November 2003 statement the veteran 
stated the criteria (restricted diet, insulin dependence, and 
regulation of strenuous activities) for the 40 percent 
rating, thus showing actual knowledge of the rating criteria 
and what he needed to show for a higher rating.  
Additionally, the veteran described the impact of his 
condition on his daily activities to VA examiners.  

There is no additional notice that should be provided and 
there is no indication that there is other evidence to 
obtain.  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the claim, any 
question as to a disability rating or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes his contentions, service 
treatment records, VA medical records, private medical 
records, and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In this case, service connection for diabetes mellitus was 
granted in an October 2001 rating decision.  A 20 percent 
disabling rating was assigned pursuant to Diagnostic Code 
7913, and the rating was made effective on March 19, 2001.  

Under Diagnostic Code 7913, a 10 percent rating is warranted 
for diabetes mellitus manageable by restricted diet only.  A 
20 percent rating is assigned for diabetes mellitus requiring 
insulin and restricted diet, or oral hypoglycemic agent and 
restricted diet.  The next higher rating of 40 percent is 
assigned for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities).  Diabetes mellitus 
requiring insulin, restricted diet and regulation of 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated warrants a 60 percent rating.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2007).  A 100 percent evaluation is 
applicable for diabetes mellitus that requires more than one 
daily injection of insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least 3 hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Code 7913 (2001).

The medical evidence throughout the period of the claim 
demonstrates that the veteran's diabetes is managed by diet 
and insulin.  There is no restriction on the veteran's 
activities for control of his diabetes.  Specifically, the 
May 2001 VA examination report notes that the veteran is on a 
restricted diet and insulin, and that his diabetes has not 
caused any ketoacidosis or hypoglycemic reactions.  It was 
noted he was restricted due to his extreme obesity and 
fatigue.  It was indicated that he saw a diabetic care 
provider every four months.

The October 2002 VA examination report notes that the 
veteran's diabetes requires insulin, and that there has been 
no weight loss.  At that time, his weight was listed as 360 
pounds.  A June 2005 general medical examination noted the 
veteran takes insulin twice a day.  He weighed 383 pounds.  
It was noted that he is limited in terms of his ability to 
walk as he has burning in his feet most of the time.  

The December 2006 VA examination report notes that the 
veteran is on insulin and a restricted diet for his diabetes.  
His weight was listed as 401 pounds.  It was noted that the 
veteran has never had any ketoacidosis.  While the veteran 
did report hypoglycemic episodes wherein his sugar is in the 
high 60s or low 70s, he has never been hospitalized for such.  
The veteran stated that he has never had any restriction of 
his activities due to his diabetes.  However, the veteran 
indicated that his diabetic neuropathy prevents him from 
walking more than a block and a half due to burning feet.  It 
was noted that the veteran retired from General Electric in 
1996 due to a knee injury that occurred at work.

The report of the October 2007 VA examination notes that the 
veteran's diabetes mellitus is treated with diet and exercise 
as well as insulin.  It was noted that he had been on a 
restricted diet and lost 15 pounds in the last month 6 
months.  He reportedly sees a diabetic care provider every 6 
months.  There are no episodes of ketoacidosis, and while he 
does report occasional hypoglycemic episodes, such has not 
required hospitalization.  The examiner specifically opined 
that the veteran does not have any restriction on strenuous 
occupational or recreational activities in order to control 
his diabetes mellitus.  It was mentioned, however, that the 
veteran is restricted in his activities due to his burning 
feet and peripheral neuropathy.

Outpatient treatment records note treatment for diabetes, 
which was generally noted as being controlled.

In sum, the preponderance of the medical evidence of record 
indicates that the veteran does not require restriction of 
his activities to control his diabetes mellitus.  In fact, 
the medical evidence indicates that he has been instructed to 
exercise.  Therefore, the Board concludes that the veteran's 
diabetes mellitus is appropriately rated as 20 percent 
disabling throughout the period of the claim.  

While the veteran's representative has argued that he is 
restricted due to his peripheral neuropathy, the veteran is 
in receipt of separate ratings for his feet, and symptoms 
related to that disability cannot be considered in assigning 
the evaluation for his diabetes.  38 C.F.R. § 4.14 (the 
evaluation of the same manifestation under different 
diagnoses is to be avoided).  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for this disability and the 
manifestations of this disability are adequately addressed by 
the schedular criteria.  In addition, there is no indication 
in the record that his diabetes results in marked 
interference with employment.  In this regard, the veteran is 
presently retired due to a work-related knee injury, and 
there is no more than moderate impairment in his functional 
activities as a result of his diabetes.  Therefore, referral 
of this case for extra-schedular consideration is not in 
order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Because the evidence in this case is not approximately 
balanced with regard to this issue, the benefit-of-the-doubt 
doctrine does not apply, and the claim for a higher initial 
rating for diabetes mellitus must be denied.  38 C.F.R. § 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


